PER CURIAM.
Petitioner Randall Gunning has filed a petition for writ of prohibition challenging a circuit court order entered February 27, 1997, which compelled him to answer interrogatories submitted by respondent Donald Brophy. The petition shall be treated in part as a petition for writ of certiorari.
The record before this court demonstrates that on February 18, 1997, a “Notice of Removal” was filed in the United States District Court and a “Notice of Filing Notice of Removal to Federal Court” was filed in the state circuit court. The removal to Federal court divested the state circuit court of jurisdiction. See 28 U.S.C. § 1446(d) (1996); General Electric Credit Corp. v. Smith, 484 So.2d 75 (Fla. 2d DCA 1986). The state court’s order dated February 27, 1997, was void ab ini-tio. Accordingly, the petition for writ of certiorari is granted to the extent that this order is vacated.
The Federal District Court granted Bro-ph/s “Motion to Remand” the matter to the state circuit court on April 27, 1997. Jurisdiction now lies with the circuit court. All other relief requested in the writ of prohibition is denied. This matter is remanded to the circuit court for further proceedings, which may include addressing the Motion to Compel Discovery and Other Sanctions once again.
Petition granted in part, denied in part, and remanded for further proceedings.
PATTERSON, A.C.J., and LAZZARA and WHATLEY, JJ., concur.